                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    BALTIMORE

 UNITED STATES                                    :
                                                  :
                                                  :
        v.                                        :        Case No. 1:19Cr00036-CCB-17
                                                  :
 GARY CREEK                                       :
                                                  :
        Defendant.                                :



       Gary Creek, through counsel, respectfully moves the Court for leave to file a supplement

to the motion to suppress fruits of the search of 1315 Homestead St. ECF 490. Mr. Creek asks

this Court to allow him to file this supplement by no later than October 15, 2020. In support of

his motion, Mr. Creek states as follows:

       1. The government provided defense counsel with the state warrant for this search, for the

             first time, on September 23, 2020.

       2. Previously, undersigned counsel did not have a copy of the warrant and therefore could

             not raise specific suppression issues. Undersigned counsel filed a general motion to

             preserve Mr. Creek’s rights.

       3. In the supplement, undersigned counsel intends to provide more detailed factual and

             legal grounds for suppression.

       WHEREFORE, for all of the foregoing reasons, Mr. Creek respectfully asks this Court to

allow him to file a supplement to ECF 490 by no later than October 15, 2020.

                                                            Respectfully Submitted,

                                                            By: /s/ Eugene V. Gorokhov
                                                            Eugene Gorokhov,
                                                            D. Md. Bar. 07233
Attorney for Defendant
BURNHAM & GOROKHOV, PLLC
1424 K Street NW, Suite 500
Washington, DC 20005
(202) 386-6920 (phone)
(202) 265-2173 (fax)
eugene@burnhamgorokhov.com
                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed under seal through the Court’s CM/ECF

system, and a copy has been provided to counsel for the government.



                                                          Respectfully Submitted,

                                                          By: /s/ Eugene V. Gorokhov
                                                          Eugene Gorokhov,
                                                          D. Md. Bar. 07233
                                                          Attorney for Defendant
                                                          BURNHAM & GOROKHOV, PLLC
                                                          1424 K Street NW, Suite 500
                                                          Washington, DC 20005
                                                          (202) 386-6920 (phone)
                                                          (202) 265-2173 (fax)
                                                          eugene@burnhamgorokhov.com
